Citation Nr: 1434587	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic bronchitis with wheezing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel






INTRODUCTION

The Veteran served on active duty from September 1996 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded this claim in October 2012 for further development.  It now returns for appellate review. 


FINDING OF FACT

The Veteran does not have a chronic respiratory disorder, to include bronchitis with wheezing, incurred in or aggravated by active service.  


CONCLUSION OF LAW

Service connection for a chronic respiratory disorder, to include bronchitis with wheezing, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A January 2008 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication and readjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The Veteran's service treatment records and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Because the Veteran cannot currently be located, further assistance, including the provision of a VA examination as instructed in the Board's remand directives, is not warranted.  The Veteran is no longer living at the address he last provided to VA, and attempts to determine his current address or contact him by telephone have been unavailing.  A November 2012 letter was returned as undeliverable.  While VA has a duty to assist the Veteran, he also has a duty to assist and cooperate with VA in developing the evidence.  See 38 C.F.R. § 3.159(c)(1)(i); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Because the Veteran has not informed VA of his current whereabouts or how to contact him, further efforts to assist are not warranted.  See id.  Indeed, in a January 2013 response to the January 2013 supplemental statement of the case (SSOC), his representative requested that the case be returned to the Board immediately and that it proceed with adjudication.  

By the same token, because the Veteran cannot be located, any failure to comply with the Board's remand directives is moot, as they cannot be accomplished without the Veteran's cooperation.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).

In light of the above, no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Service Connection

The Veteran contends that he has a current respiratory disorder, to include chronic bronchitis with wheezing, related to respiratory problems during active service, as articulated in an October 2011 informal hearing presentation.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The evidence shows that the Veteran has had episodic respiratory episodes during service and in subsequent years, but does not establish an etiological relationship or medical nexus between any current respiratory problems and active service.  Specifically, the service treatment records show that in July 1997 the Veteran reported a two-day history of symptoms including nasal congestion, a productive cough, and sinus pressure.  The lungs exhibited wheezing to the left lower lobe.  He was diagnosed with sinusitis as well as left lower lobe pneumonia based on the results of a July 1997 chest x-ray.  The service treatment records do not show subsequent treatment or symptoms related to the respiratory system, and the Veteran has not identified any other respiratory episodes during service or indicated that he had chronic or ongoing respiratory problems in service.  In his January 2008 claim, he only mentioned the July 1997 episode (although he indicated that it occurred in June 1997, he presumably was referring to the episode of pneumonia discussed above).  

At separation, the Veteran's lungs and chest were clinically evaluated as normal, as reflected in the February 1998 examination report.  In the accompanying February 1998 report of medical history, the Veteran indicated that he had a history of shortness of breath, pain or pressure in the chest, and chronic cough.  He also indicated that he did not know whether he had a history of asthma.  In the clinician's summary, it was determined that the Veteran did not have asthma but rather a viral upper respiratory infection with "no sequelae" (presumably in reference to the July 1997 episode of pneumonia).  In other words, the clinician found that were no chronic residuals or ongoing respiratory problems associated with the Veteran's history of a viral upper respiratory infection.  The clinician also found that the Veteran had seasonal allergic rhinitis.  None of these conditions were considered disabling.

After separation, private treatment records show that the Veteran was seen in June 1998 with a complaint of shortness of breath since that morning.  He reported a history of asthma, stating that he had severe bouts of asthma at age fifteen, but had been asymptomatic since then apart from "a recent episode" during active service.   Based on examination, he was diagnosed with "acute asthma" and prescribed an inhaler.  An X-ray of the lungs was normal at this time.  

The evidence does not show ongoing respiratory symptoms since the June 1998 episode.  Although a September 1998 private treatment record reflects that the Veteran had a history of asthma and that his current medications included an inhaler, he was seen at that time not for respiratory problems but rather for back pain and a laceration injury.  The only other post-service documentation of respiratory problems is an October 2007 private treatment record showing that the Veteran reported congestion and a cough with difficulty breathing that had been present for two days.  His history of asthma was noted.  A chest X-ray showed hyperexpansion of the lungs without infiltrate.  There was significant improvement in symptoms with "just 1 breathing treatment."  The Veteran was diagnosed with acute bronchitis and an upper respiratory infection.  He was prescribed an albuterol inhaler.  

The above evidence shows an acute episode of upper respiratory problems during service in July 1997, diagnosed as pneumonia, an episode of "acute asthma" that occurred about a month and a half after separation from service, in June 1998, and an episode of "acute bronchitis" and an upper respiratory infection in October 2007, as well as episodes of asthma when the Veteran was fifteen.  This evidence suggests that the Veteran is prone to respiratory problems, but does not show that he has a chronic respiratory disorder, such as chronic bronchitis, incurred in or aggravated by active service.  It simply shows he has had acute episodes of respiratory infections, asthma, and/or pneumonia at different times before, during, and after service.  Of significance in this regard is the fact that when the Veteran was seen in October 2007, he reported only a two-day history of respiratory problems, which indicates that they were not a chronic condition, and that the respiratory symptoms that occurred several years earlier, in June 1998, had resolved.  Thus, no chronic respiratory disorder is shown during service or during the pendency of this claim.

Unlike VA's regulatory provisions applicable to chronic diseases, evidence of a "continuity of symptomatology" after service is not sufficient to establish service connection for a respiratory disorder unless it is included in the diseases listed in 38 C.F.R. § 3.309(a), such as bronchiectasis or tuberculosis, neither of which has been diagnosed.  See Walker, 708 F.3d at 1338; see also 38 C.F.R. § 3.303(b).  Asthma and pneumonia, even assuming these could be considered chronic conditions, are not VA-defined chronic diseases under section 3.309(a).  Accordingly, there must be competent evidence showing a current chronic respiratory disorder and a medical nexus between it and the Veteran's respiratory problems in service.  See Walker, 708 F.3d at 1338; see also Shedden, 381 F.3d at 1166-67.  Such evidence has not been submitted.  The fact that the Veteran had two or more respiratory episodes since service-apparently spaced several years apart-warranting the prescription of an inhaler is not sufficient to establish a chronic respiratory disorder or a medical nexus to service, when the evidence otherwise suggests that the Veteran is simply prone to episodic occurrences of respiratory problems, as explained above. 

As a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion as to whether he has a chronic respiratory disorder etiologically related to the episode of pneumonia in service, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that lay testimony is not competent with regard to medically complex issues that are not readily identifiable to a lay person); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's contention by itself cannot support his claim.  See id.  Moreover, the evidence of record otherwise weighs against such a relationship, for the reasons discussed above. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a respiratory disorder, to include chronic bronchitis with wheezing, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, claimed as chronic bronchitis with wheezing, is denied. 


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


